                Case 8:19-bk-08143-CPM              Doc 20      Filed 11/12/19       Page 1 of 2

[8odreins] [ORDER DENYING MOTION TO REINSTATE CASE]




                                        ORDERED.
Dated: November 12, 2019




                                 UNITED STATES BANKRUPTCY COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                          TAMPA DIVISION
                                         www.flmb.uscourts.gov



In re:                                                                   Case No.
                                                                         8:19−bk−08143−CPM
                                                                         Chapter 13
Timothy Gerald Thiel



________Debtor*________/

                            ORDER DENYING MOTION TO REINSTATE CASE

   THIS CASE came on for consideration on the Court's own motion. The debtor* filed this Chapter 13 case
on August 27, 2019 . On August 28, 2019 , as a courtesy, the Court issued a notice of deficient filing, directing
the debtor to cure certain deficiencies within a stated period of time (Document No. 5 ). The debtor failed to
timely cure the deficiencies and neither the debtor nor the trustee timely filed a request for an extension of
time to cure the deficiencies as permitted by 11 U.S.C. section 521(i)(3).

   Pursuant to 11 U.S.C. section 521(i)(1), the case was "automatically" dismissed by operation of law,
effective on the 46th day after the petition date, for the debtor's failure to comply with the requirements of 11
U.S.C. section 521(a)(1). An order confirming dismissal of the case was entered on September 17, 2019
(Document No. 9 ).

   Thereafter, on November 8, 2019 , the debtor filed a motion seeking to reinstate the case ("Motion to
Reinstate") and filed papers attempting to cure the noted deficiencies (Document No(s). 19 ).

   Given that the provisions of 11 U.S.C. section 521 (i)(1) are self−executing and the Court has no discretion
to grant an extension of the time to comply with the filing requirements of 11 U.S.C. section 521(a)(1) except
as provided in 11 U.S.C. 521(i)(3), accordingly it is,
                Case 8:19-bk-08143-CPM               Doc 20      Filed 11/12/19       Page 2 of 2

   ORDERED:

   1. The Motion to Reinstate (Document No. 19 ) is denied.

   2. This Chapter 13 case stands as dismissed.

The Clerk's office is directed to serve a copy of this order on interested parties.

*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.
